Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-10 are pending in Instant Application.
Claims 4 is cancelled.
Claims 8-10 are newly added.
Claims 1-3, 5-10 are rejected.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Japanese Application JP2019-171419 filed 09/20/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/03/2020, 07/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Arguments
Applicant's arguments filed in the amendment filed 03/07/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci U.S. Patent Publication (20190279447) in view of Liu et al., “hereinafter Liu” (U.S. Patent Publication (20140173013). 

As per Claim 1, Ricci discloses a communication device for a vehicle (Ricci, Para.21, a vehicle diagnostic detection and communication system comprising a vehicle control system), comprising: 
a memory; and a processor coupled to the memory, the processor (Ricci, Para.38, The term "computer-readable medium," as used herein refers to any tangible storage and/or transmission medium that participates in providing instructions to a processor for execution) being configured to: 
set one address (Ricci, Para.338, Each system may include one or more components.  The components may be identified in portion 1274.  Identification of the one or more components may be based on hardware associated with the component.  This identification may include hardware addresses similar to those described in conjunction with the devices of FIG. 12B), from a storage section in which a plurality of addresses are stored (Ricci, Para.145, A system data store 208 can include data used by the vehicle control system 204 and/or one or more of the components 324-352 to facilitate the functionality, Para.121, The vehicle control system 204 may interact with a memory or storage system 208 that stores system data.  System data 208 may be any type of data needed for the vehicle control system 204 to control effectively the vehicle 104.), as an address for communication for a time at which a first control device, which carries out control of a vehicle, communicates with a second control device (Ricci, Para.406, FIG. 22 depicts an embodiment of a vehicle damage detection and identification system 2200.  Vehicle 104 is shown in communication with elements as disclosed above, i.e. vehicle sensors 242, non-vehicle sensors 236, communication network 224 and vehicle control system 204, Para.412, The vehicle body sensors 782 may be configured to measure characteristics associated with the body (e.g., body panels, components, chassis, windows, etc.) of a vehicle 104.  For example, a vehicle body sensor 782 may be located in the rear bumper area of vehicle 104.),
transmit first data from the first control device to the second control device via the address for communication (Ricci, Para.509, The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104 and/or vehicle subsystems 328. Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. ), and 
in a case in which second data, which the second control device is configured to transmit in response to the first data transmitted by the first control device (Ricci, Para.134, a manufacturer may send a signal to a vehicle 104 to determine a status associated with one or more components associated with the vehicle 104. In response to receiving the signal, the diagnostic communications module 256 may communicate with the vehicle control system 204 to initiate a diagnostic status check. Once the diagnostic status check is performed, the information may be sent via the diagnostic communications module 256 to the manufacturer. This example may be especially useful in determining whether a component recall should be issued based on the status check responses returned from a certain number of vehicles.), 

However Ricci does not teach response is not received at the first control device within a specified time and newly setting another address from the storage section as the address for communication.
Liu discloses response is not received at the first control device within a specified time (Liu, Para.69, the master device determined whether the predetermined period is over. If not, the master device continues to wait for returned data from the slave devices, Para.87, the first slave device not to respond to the broadcast detection instruction)and reset the address by newly setting another address from the storage section as the address for communication for the time at which the first control device communicates with the second control device (Liu, Para.08, a master device identifies slave devices having a same address (i.e. address-collided slave devices), and requests the address-collided slave devices to return their unique identification data to the master device. The master device then sets the addresses of the address-collided slave devices, so that each of the slave devices in the communication network has a different address from one another, Para.11, selecting a first unique identification data from the first unique identification data group, communicating with a first slave device among the slave devices to set a first unused address from the unused address group as a new address of the first slave device according to the first unique identification data, disabling the first device for not responding to the broadcast detection instruction, and removing the first unique identification data from the first unique identification data group, Para.87, selecting first unique identification data from the first unique identification data group, and designating a first unused address from the unused address group as a new address of a first slave device among the slave devices according to the first unique identification data and the first slave device.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci with the teachings as in Liu. The motivation for setting addresses of slave devices in a communication network is provided. In the method, a master device identifies slave devices having a same address (i.e. address-collided slave devices), and requests the address-collided slave devices to return their unique identification data to the master device. The master device then sets the addresses of the address-collided slave devices, so that each of the slave devices in the communication network has a different address from one another (Liu, Para.8).


With respect to Claim 6 and Claim 10 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Ricci in view of Liu discloses the communication device for the vehicle of claim 1, wherein, in a case in which the data transmitted from the first control device to the second control device is received at the second control device (Rici, Para.133, The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104.  Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like), the processor in configured to set, on the basis of the address for communication, a parameter for the instrument that the first control device controls (Ricci, Para.265, The vehicle control module 826 may be configured to control settings, features, and/or the functionality of a vehicle 104.  In some cases, the vehicle control module 826 can communicate with the vehicle control system 204 to control critical functions (e.g., driving system controls, braking, accelerating, etc.) and/or noncritical functions (e.g., driving signals, indicator/hazard lights), mirror controls, window actuation, etc.) based at least partially on user/device input received by the user/device interaction subsystem 817.).

As per Claim 3, Ricci in view of Liu discloses the communication device for the vehicle of claim 2, wherein the processor refers to a table (Ricci, FIG. 12C, FIG. 12D, Para.346), which is stored in the storage section and expresses correspondence relationships between parameters of instruments and addresses for communication (Ricci, Para.346, There may be one or more vehicle records 1280 and associated data stored within the data file 1282.  As provided herein, the vehicle 104 can be any vehicle or conveyance 104 as provided herein.  The vehicle 104 may be identified in portion 1282.  Additionally or alternatively, the vehicle 104 may be identified by one or more systems and/or subsystems.  The various systems of a vehicle 104 may be identified in portion 1284.  For example, various features or characteristics of the vehicle 104 and/or its systems may be stored in portion 1284.  Optionally, the vehicle 104 may be identified via a unique code or some other type of data that allows the vehicle 104 to be identified.), and sets a parameter for an instrument, which (Ricci, Para.21, a vehicle diagnostic detection and communication system comprising a vehicle control system configured to: receive sensor data from one or more vehicle sensors; determine vehicle health state of one or more subsystems of a vehicle, Para.348, One or more settings may be stored in portion 1224.  These settings 1224 may be similar and/or identical to those previously described.  Further, the settings 1224 may also provide for how a vehicle and/or its systems are configured for one or more users, Para.339, systems used to control the vehicle 104, such as, steering control, engine control, throttle control, braking control, and/or navigation informational control (e.g., speed measurement, fuel measurement, etc.)  ).

As per Claim 5, Ricci in view of Liu discloses a communication system for the vehicle, comprising: the communication device for the vehicle of claim 1; and the second control device, wherein a plurality of ports (Ricci, Para.139, The input/output module 312 and associated ports may be included to support communications over wired or wireless networks or links, for example with other communication devices, server devices, and/or peripheral devices.), which are for receiving data transmitted from an exterior (Ricci, Para.28, A method and system to monitor the exterior surface of skin of a vehicle enables detection and identification of damage to the vehicle exterior surface.  And a method and system for vehicle diagnostics and roadside assistance allows safer and more confident vehicle operations, Para.232, exterior sensors 340 for a vehicle 104 is shown.  The exterior sensors may include sensors that are identical, or substantially similar, to those previously disclosed in conjunction with the interior sensors of FIG. 7A.  Optionally, the exterior sensors 340 may be configured to collect data relating to one or more conditions, objects, users 216, and other events that are external to the interior space 108 of the vehicle 104.), and filters, which are installed in each of the ports and refuse receipt of data transmitted from an address other than a specific address, are provided at the second control device (Ricci, Para.264, where the characteristics do not match a user profile, the user identification module 822 may communicate with other subsystems in the vehicle 104 to obtain and/or record profile information about the user 216.  This information may be stored in a memory and/or the profile data storage 252, Para.375, if the person is not identified in portion 1208, the vehicle control system 204 can characterize the person using the vehicle sensor data, in step 1824.  In this way, the vehicle control system 204 can create a new record for a new user in data structure 1204.).

As per Claim 7, Ricci in view of Liu discloses the communication device for the vehicle of claim 1, wherein the processor is configured to perform resetting of the address for communication until transmission of the data from the first control device to the second control device succeeds (Liu, Para.08, a master device identifies slave devices having a same address (i.e. address-collided slave devices), and requests the address-collided slave devices to return their unique identification data to the master device. The master device then sets the addresses of the address-collided slave devices, so that each of the slave devices in the communication network has a different address from one another, Para.11, selecting a first unique identification data from the first unique identification data group, communicating with a first slave device among the slave devices to set a first unused address from the unused address group as a new address of the first slave device according to the first unique identification data, disabling the first device for not responding to the broadcast detection instruction, and removing the first unique identification data from the first unique identification data group;).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci with the teachings as in Liu. The motivation for setting addresses of slave devices in a communication network is provided. In the method, a master device identifies slave devices having a same address (i.e. address-collided slave devices), and requests the address-collided slave devices to return their unique identification data to the master device. The master device then sets the addresses of the address-collided slave devices, so that each of the slave devices in the communication network has a different address from one another (Liu, Para.8).


As per Claim 9, Ricci in view of Liu discloses the communication device for the vehicle of claim 2, (Ricci, Para.136, An embodiment of a vehicle control environment 300 including a vehicle control system 204 may be as shown in FIG. 3.  Beyond the vehicle control system 204, the vehicle control environment 300 can include one or more of, but is not limited to, a power source and/or power control module 316, a data storage module 320, user interface(s)/input interface(s) 324, vehicle subsystems 328, user interaction subsystems 332, Global Positioning System (GPS)/Navigation subsystems 336, sensor(s) and/or sensor subsystems 340, communication subsystems 344, media subsystems 348, and/or device interaction subsystems 352”, Para.578, Non-critical systems may include one or more of (depending on the particular vehicle) monitoring, controlling, operating a non-critical system, emissions control, seating system controller and sensor, infotainment/entertainment system, monitoring certain non-critical sensors such as ambient (outdoor) weather readings (e.g., temperature, precipitation, wind speed, and the like), odometer reading sensor, trip mileage reading sensor”.).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci U.S. Patent Publication (20190279447) in view of Liu et al., “hereinafter Liu” (U.S. Patent Publication (20140173013) and further in view of Willig et al., “hereinafter Willig” (20130181847).

As per Claim 8, Ricci in view of Liu discloses the communication device for the vehicle of claim 1, However Ricci in view of Liu each of the first data and the second data is a ping message.
Willig discloses first data and the second data is a ping message (Ricci, Para.179, The originating device 1703 sends a ping message PING, and each intermediary device 1701 in the network receives the message, adds RSSI information to a corresponding field R1-R4 of the message PING, and forwards the message PING to the destination device 1704. The destination device 1704 receives the message PING and returns a pong response message PONG.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci, Liu with the teachings as in Willig. The motivation for provides a superior technique for receiving and transporting real time resource usage data corresponding .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449